Order entered November 8, 2016




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00298-CR

                     MONTRANCE TYRONE ROBERSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-51843-N

                                            ORDER
       The reporter’s record was originally due July 7, 2016. In August 2016, we abated the

case for a hearing on why the reporter’s record had not been filed. We adopted the trial court’s

findings and ordered the record due September 21, 2016. When the record was not filed, we

ordered court reporter Sandra Hughes to file the reporter’s record by October 25, 2016 or we

would use whatever available remedies to ensure the reporter’s record was filed. Although Ms.

Hughes filed the reporter’s record October 12, 2016, numerous exhibits were missing. We

ordered her to file, no later than October 24, 2016, a supplemental reporter’s record containing

the following exhibits:

              exhibits 6, 7, 8, and 9, each labeled “photo;”

              exhibit 112, a CD of the surveillance video;
               exhibit 113, a CD of the 911 call;

               exhibit 118, labeled “photo;”

               exhibit 132, stipulation of evidence;

               exhibit 133, a CD of jail calls,

               exhibit 140, marked “CD – Richardson PD;” and

               exhibit 141, labeled “photo.”

To date, the supplemental reporter’s record containing the missing exhibits has not been filed.

        Therefore, we ORDER that Sandra Hughes not sit as a court reporter until she has filed

the supplemental reporter’s record in this appeal.

        We DIRECT the Clerk to send copies of this order to the Presiding Justice of the 195th

Judicial District Court; Sandra Hughes, court reporter; the Dallas County Auditor’s Office; and

to counsel for all parties.




                                                        /s/   ADA BROWN
                                                              JUSTICE